       Case 4:19-cv-04717-PJH Document 43 Filed 08/28/19 Page 1 of 6



    ATTORNEY'S OFFICE                           OFFICE OF THE COLTNTY COUNSEL
    AND COUNTY OF SAN FRANCISCO                 COUNTY OF SANTA CLARA
      S J. HERRERA, stateBar#139669             JAMES R. WILLIAMS, state Bar #271253
   Attorney                                     County Counsel
 SSE C. SMITH, State Bar #122s17                GRETA S. HANSEN, state Ba"r #25147t
                                                Chief Assistant County Counsel
                              #184186           LAURA TRICE, state Bar #284837
    Deputy City $ttorney                        Lead Deputy County Counsel
 ONNE R. MERE, State Bar #173594                RAPHAEL N. RAJENDRA, state Bar #2550e6
    of Complex and Affirmative Litigation       Deputy County Counsel
     J. EISENBERG, State Bar #269303            JULIA B. SPIEGEL, State Bar#2e246e
                                                Deputy County Counsel
                             , StateBar #240776 H. LUKE EDV/ARDS, state Bar#313756
      City Attorney                             Deputy County Counsel
ty Hall, Room 234                               70 West Hedding Street
Dr. Carlton B. Goodlett Place                   East Wing, Ninth Floor
  Francisco, California 9 41 02-4602            SanJosé, CA 95110-1770
          :  (als) ss4-4748                     Telephone: (408) 299-5900
                                                Facsimile: (408)292-7240
             (4rs) ss4-47rs
Mail:       matthew. go ldberg @sfcityatty. org          E-Mail:
                                                               luke.edwards@cco.sccgov.org

          for Plaintiff                                  Attorneys for Plaintiff
            COUNTY OF SAN FRANCISCO                      COLI-NTY OF SANTA CLARA


                                 UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA

 CITY AND COUNTY OF SAN FRANCISCO                         Case No. 4:19-CV-04717      PJH
 and COUNTY OF SANTA CLARA,
                                                          DECLARATION OF SARA CODY,
         Plaintiffs,                                      M.D., HEALTH OFFICER AND
                                                          DIRECTOR OF COUNTY OF SANTA
         vs.                                              CLARA PUBLIC HEALTH
                                                          DEPARTMENT IN SUPPORT
 DEPARTMENT OF HOMELAND                                   OF COUNTIESO MOTION FOR
 SECURITY; U.S. CITIZENSHIP AND                           PRELIMIARY INJUNCTION
 IMMIGRATION SERVICES ; KEVIN
 MoALEENEN, Acting Secretary of Homeland                  Hearing Date:    October 2,2019
 Security; and KEN CUCCINELLI, in his                     Time:            9:00 am
 official capacity as Acting Director of U.S.             Judge:           Hon. Phyllis J. Hamilton
 Citizenship and Immigration Services,                    Place:           Oakland Courthouse
                                                                          Courtroom3-3rdFloor
         Defendants.                                      Trial Date      Not set



        I, SARA H. CODY, M.D., declare         as   follows:

        1.      I have personal knowledge of the facts set forth in this declaration. I am a resident of

the State of California. I submit this declaration in support of the City and County of San Francisco

and County of Santa Clara's Motion for Preliminary         Injunction. If called   as a   witness,I could and

Declaration of Sara H. Cody, M.D. ISO Counties' Motion                                         4:19-CY-04717 PJH
for Preliminary Injunction
         Case 4:19-cv-04717-PJH Document 43 Filed 08/28/19 Page 2 of 6



would testify competently to the matters set forth herein.

         2.      I am the Director of the County of Santa      Clara ("County") Public Health Department,

as   well as the Health Officer for the County and each of the 15 cities located within Santa Clara

County. I have held the Health Officer position from 2013 to the present and have held the Public

Health Department Director position from 2015 to the present. In these roles, I provide leadership

on public health issues for all of Santa Clara County and oversee approximately 450 Public Health

Department employees, who provide a wide array of services to safeguard and promote the health            of
the community.

          3.     Prior to becoming the Health Offrcer for the County and each of its cities, I was

employed for 15 years as a Deputy Health Officer/Communicable Disease Controller at the County's

Public Health Department, where I oversaw surveillance and investigation of individual cases of

communicable diseases, investigated disease outbreaks, participated in planning for public health

emergencies, and responded to Severe Acute Respiratory Syndrome (SARS), influenza A virus

subtype   HlNl   (also known as "swine flu" or H1N1), and other public health emergencies.

         4.      The mission of the Public Health Department is to promote and protect the health        of
Santa Clara County's entire population. None of Santa Clara County's 15 cities have a health

department.    All   15 cities, and   all Santa Clara County residents, rely on the Public Health

Department to perform essential public health functions. The work of the Public Health Department

is focused on three main areas: (1) infectious disease and emergency response, (2) maternal, child,

and family health, and (3) healthy communities. The Public Health Department's work is guided by

core public health principles of equity, collaboration and inclusion, and harm prevention. This

work-in particular, infectious        disease control and emergency response-is critical to the health   of
the entire community countywide.

          5.     The Public Health Department also provides direct services that primarily benefit

low-income persons, children, people of color, and people living with chronic diseases, such as

HIV/AIDS.      These services include screenings and treatment for highly contagious diseases

(including sexually transmitted diseases) and immunizations. We also provide case management for

mothers with high-risk pregnancies to ensure they are linked to appropriate care. To provide these

Declaration of Sara H. Cody, M.D. ISO Counties' Motion                                     4:19-CY-04717 PJH
for Preliminary Inj unction
         Case 4:19-cv-04717-PJH Document 43 Filed 08/28/19 Page 3 of 6



critical services, the Public Health Department depends heavily on reimbursement through public

benefit programs, including progr¿ìms established by the federal government such as Medicaid

(known as Medi-Cal in California).1 For example, the County's Public Health Department received

$6.1 million in Medi-Cal payments and $2.4 million in Medicare payments in Fiscal Year 2016 for

health care provided to patients with Medi-Cal or Medicare coverage. Given increases in the

population of the County, these numbers have likely increased in more recent years.

A.       Due to the Rule, County Residents Are Forgoing and Declining Critical Services at
         Great Cost to Themselves and to the County


         6.   I am generally familiar with the Department of Homeland Security's (DHS) rulemaking

regarding Inadmissibility on Public Charge Grounds, including the proposed rule announced in

September 2018 and the final rule published in August 2019.      I am greatly concerned that the final

rule will increase the spread of communicable diseases-a risk that is not at all hypothetical. The

Public Health Department provides essential outreach and education, screening, case management

and contact investigations, and ensures treatment for highly contagious diseases and in some cases

treats people who have been exposed to contagious diseases. The health of our entire community is

threatened when people forgo care for these diseases.

         7.       For example, the County has the fourth highest rate of tuberculosis (TB) in

California, and California has highest rate of TB in the continental United States, and more cases of

tuberculosis than any other state or territory. The majority of TB patients in the County are foreign

born (due to exposure in countries where TB remains endemic). An estimated 160,000 people in the

County (or nearly l0%o of the County's population) may have latent TB infection (LTBI), that is,

they are infected with the bacteria that causes TB, but do not have symptoms of the disease and are

not contagious. Treatment of LTBI decreases the risk of developing TB disease by more than 90

percent, and thus during routine preventive care, the U.S. Preventive Services Task Force




1
    Medi-Cal is the name of the program by which California implements the Medicaid program in this

state. To receive Medicaid services in California a person must enroll for Medi-Cal benefits.

Declaration of Sara H. Cody, M.D. ISO Counties' Motion                                 4:19-CY-04717 PJH
for Preliminary Inj unction
           Case 4:19-cv-04717-PJH Document 43 Filed 08/28/19 Page 4 of 6



recom.mends that primary care providers screen asymptomatic adults at increased risk for LTBL

However, screening for LTBI requires individuals to seek primary care.

           8.     Since the proposed rule was announced, the County has seen cancellations of primary

care appointments, and the Public Health Department has witnessed County residents with positive

TB screens declining needed evaluation and LTBI treatment, even though its cost would be covered

by Medi-Cal or other public programs. Some patients have explained their decision to decline

treatment as motivated by fear of using government-funded services due to the new public charge

rule. Failure to treat LTBI imperils the health of both the individual patient and our entire

community. When County residents are discouraged from accessing primary care or preventative

treatment, there is a much greater risk that LTBI will progress to active TB, which is contagious.    If
a person    with LTBI progresses and develops active TB, they can then spread the TB infection to

people with whom they live or work or to anyone with whom they are in close and prolonged

contact. TB can be very severe and even fatal; nearly ten percent of patients who develop active TB

die. The spread of TB imposes enoÍnous fiscal and health costs on the County and our community.
Indeed, while LTBI is relatively inexpensive to treat, an active case of TB costs tens of thousands   of
dollars to treat. And the costs of treating an outbreak of TB can easily rise into the millions of

dollars.

B.         Critical Public Health Services that Require Participants to Apply for Other
           Government-Funded Benefits Will Be Reduced Due to the Rule


           9.    Many services provided by the Public Health Department require patients to apply for

other benefits for which they may be eligible. Patients who fear applying for or utilizing

government-funded benefits due to the Rule may now lose access to these other critical public health

services.

           10.   The Public Health Department provides essential HlV-related health services to

County residents under the federal Ryan White HIV/AIDS Program. As a payor of last resort, the

Ryan V/hite Program conditions its funding on patients' enrollment in other programs for which they

are   eligible-including Medi-Cal. Individuals who fear applying for Medi-Cal     because of potential

immigration consequences under the Rule must then also forgo the Ryan White Program's assistance
                                                         4
Declaration of Sara H. Cody, M.D. ISO Counties' Motion                                 4:19-CY-04717 PJH
for Preliminary Inj unction
                Case 4:19-cv-04717-PJH Document 43 Filed 08/28/19 Page 5 of 6



     to receive life-saving medication and associated support. Adequate treatment and adherence to the

 2   medication regimen is not only important for the health of the HlV-infected individual receiving

 J   treatment, it is central to prevention as well. Persons who are not adequately treated have a higher

 4   "viral load" and are at increased risk of transmitting HIV to others. Increased incidence of HIV
 5   translates to increased costs of acute, chronic, and preventive care for other newly infected people.

 6              11.      Together with the State, the Public Health Department administers the Califomia

 7   Children's Services program (CCS), which helps treat children and young adults with certain serious

 8   medical conditions such as cystic fibrosis and cerebral palsy. However, to qualifr for CCS, an

 9   individual who CSS believes is eligible for Medi-Cal eligible must apply for Medi-Cal.2 Due to this

l0   application requirement, County residents may lose access to critical CCS services if they are wary

1l   of applying for or utilizing Medi-Cal because of the Rule.

t2              12.      The Public Health Department also offers nutrition education to children in schools

l3   through the CalFresh Healthy Living Program. The program encourages children to increase their

l4   consumption of fruit and vegetables, to drink more water, and to boost their physical activity. Its

l5   creative interventions-including adding harvest items to school lunch menus each month,

l6   distributing flavored water, and offering structured physical activity at recess-help prevent costly

t7   lifelong conditions such as obesity and diabetes. Access to adequate nutrition leads to better health

l8   and    life outcomes for children later in life. However, the Public Health Department can only offer
t9   CalFresh Healthy Living Program in schools where fifty or more percent of students apply for free

20   or reduced-price lunches.        If   schools no longer meet this threshold because parents are afraid to

2t   apply for free or reduced-price lunches for their children, these CalFresh Healthy Living Program

22   will no longer receive federal funding to         serve the at-risk children in these schools.

23   C.         The Rule's Administrative Costs.

24              13.      The Public Health Department has already expended over 150 staff hours trying to

25   respond to the Rule, long before it takes        effect. Staff have participated in and plan to participate in
26

27
     2
28       California Department of Health Care Services, Informøtion About California Children's Services (CCS),


     Declaration of Sara H. Cody, M.D. ISO Counties' Motion                                              4:19-CY-04717 PJH
     for Preliminary Inj unction
          Case 4:19-cv-04717-PJH Document 43 Filed 08/28/19 Page 6 of 6



staff education and assessments related to the Rule. And we are having to expend additional

resources to determine what other actions are necessary to respond to elevated public health risks

stemming from the Rule.

          14.    For decades, the Public Health Department has expended significant resources to gain

the trust of the residents it serves. This trust building is necessary for the Public Health Department

to carry out its work protecting the public health, and it requires significant resources and staff

investments. I am greatly concerned that the Rule is undermining the trust that the Public Health

Department needs and has worked for decades to develop. I anticipate that the Public Health

Department will need to expend substantial resources conducting outreach, educating residents, and

rebuilding that trust over the coming months and years. To rise to meet these new and expanded

needs, the Public Health Department would need additional resources and funding.

          I declare under penalty of perjury under the laws of the United    States that the foregoing is

true and correct and that this declaration was executed on August 28,2019 in San José, California.



                                                   Respectfully submitted,




                                                          H. CODY, M.D



2071509




Declaration of Sara H. Cody, M.D. ISO Counties' Motion                                    4:19-CY-04717 PJH
for Preliminary Injunction
